Simmons, C. J.
There was no error in any of the charges complained of, when they are taken in connection with the entire charge, nor in refusing to charge as requested, nor in the admission of evidence ; the evidence authorized the .verdict, and the latter was not excessive; and the trial judge did not err in ■ refusing a new trial. Judgment affirmed.

By five Justices.

Action for damages. Before Judge Reid. City court of Atlanta. March 10, 1902.
Payne & Tye, for plaintiff in error
Arnold & Arnold, contra